DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 5: the term -- elongated -- has been inserted before the word “valleys”.
Claim 1, line 8: the word “the” has been deleted and replaced with -- a respective --. 
Claim 1, line 9: the phrase -- of the plurality of elongated hills -- has been inserted after “elongated hill”.
Claim 1, line 10: the phrase “the adjacent peak” has been deleted and replaced with -- the peak of the adjacent first elongated hill --. 
Claim 1, line 13: the term -- elongated -- has been inserted before the word “valleys”.
Claim 1, line 16: the word “the” has been deleted and replaced with -- a respective --. 
Claim 1, line 17: the phrase -- of the second plurality of elongated hills -- has been inserted after “second hill”.
Claim 1, line 18: the phrase “the adjacent second hill” has been deleted and replaced with -- the peak of the adjacent second elongated hill --. 
Claim 3, line 3: article “an” has been deleted and replaced with article -- the --. 
Claim 12, line 2: the term -- elongated -- has been inserted before the second recitation of the word “hills”.
Claim 12, line 2: the term -- elongated -- has been inserted before the word “valleys”.
Claim 13 has been cancelled.
Claim 15, line 4: the term -- elongated -- has been inserted before the word “valleys”.
Claim 15, line 6: the word “the” has been deleted and replaced with -- a respective --. 
Claim 15, line 7: the phrase -- of the third plurality of elongated hills -- has been inserted after “second hill”.
Claim 15, line 8: the phrase “the adjacent third elongated hill” has been deleted and replaced with -- the peak of the adjacent third elongated hill --. 
Claim 27, line 5: the term -- elongated -- has been inserted before the word “valleys”.
Claim 27, line 8: the word “the” has been deleted and replaced with -- a respective --. 
Claim 27, line 8: the phrase -- of the first plurality of elongated hills -- has been inserted after “elongated hill”.
Claim 27, line 9-10: the phrase “the adjacent peak” has been deleted and replaced with -- the peak of the adjacent elongated hill --. 
Claim 27, line 15: the term -- elongated -- has been inserted before the word “valleys”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “the first plurality of elongated hills and valleys intersects the second plurality of elongated hills and valleys such that a first elongated hill of the first plurality of elongated hills and valleys interrupts a second elongated valley of the second plurality of elongated hills and valleys” in addition to the rest of the limitations of claim 1 reads over the prior art where the closest prior art (Uline Product H-7846) do not teach said limitations. Moreover, the recitation “a complete circle at a middle of the first plurality of elongated hills and valleys, the circle having a peak at a center of the circle, wherein the peak at the center of the circle is taller than peaks of all the elongated hills of the first plurality of elongated hills and elongated valleys” in addition to the rest of the limitations of claim 27 reads over the prior art where the closest prior art (Uline Product H-7846) do not teach said limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634